DETAILED ACTION
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
 Examiner notes in the IDS filed 05/11/2020 numerous foreign patents and non patent literature documents are cited without providing a copy in this file wrapper. Copies of these documents are located in the parent application file wrappers (15/366, 875 and 16/266,773). All references have been considered. 

	Double Patenting
	Examiner notes two similar patents to the current claims, however, no double patenting rejections are appropriate. 
	Regarding US Patent No. 10650235 (previously application No. 16/266,773), the independent claims are directed towards the analysis of feature points across frames and 
Regarding US Patent No. 10198634 (previously application No. 15/366,857), the claims are directed toward a selection of feature points and tracking the feature points across frames so long as the feature points share a movement characteristic. However, the claims fails to require the imaging device be in motion and using the motion characteristics obtained from motion signals as required in the current independent claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Choi (“Tracking an Unknown Moving Target from UAV, Extracting and Localizing an Moving Target with Vision Sensor based on Optical Flow”). 
Regarding claim 1, Choi teaches: 
A method for supporting visual tracking, the method comprising: 
receiving a plurality of image signals indicative of a plurality of image frames captured by an imaging device over a period of time while the imaging device is in motion, wherein each image frame comprises a plurality of pixels; (Choi, page 385 Section III, sequential image from video captured from a UAV) 
(Choi page 386 Section III A, vector fields of velocity were obtained, outer box was labeled as background and the velocity of the background is calculated)  and 
analyzing the plurality of image signals based on the motion characteristics of the imaging device, so as to compute movement characteristics associated with the plurality of pixels.  (Choi, page 386 Section III B,  choosing a pixel blob to represent the target and calculating target velocity with relation to image pixel frame that only includes the target region)

Regarding claim 2, Choi teaches: 
The method of claim 1, wherein analyzing the plurality of image signals based on the motion characteristics of the imaging device comprises: 
obtaining a correlation between the movement characteristics associated with the plurality of pixels and the motion characteristics of the imaging device.  (Choi, page 386-387 Section III C, the calculation of the inertial frame then the normalized vector that points the target in the inertial frame) 

Regarding claim 3, Choi teaches: 
The method of claim 1, wherein the plurality of pixels are associated with a plurality of feature points, each feature point associated with a background feature or a tracking feature.  (Choi page 386 Section III B, vector fields of velocity were obtained, high incidence of different velocity were considered boundary regions, See also Section B, the target is chosen as the largest blob with opposed velocity, points are labeled as background or target)

Regarding claim 4, Choi teaches: 
The method of claim 3, wherein the background feature is associated with a first set of pixels having a first movement characteristic and the tracking feature is associated with a second set of pixels having a second movement characteristic that is different from the first movement characteristic.  (Choi page 386 Section III A, vector fields of velocity were obtained, high incidence of different velocity were considered boundary regions, then outer box was labeled as background and the velocity of the background is calculated. See also Section III B,  choosing a pixel blob to represent the target and calculating target velocity with relation to image pixel frame that only includes the target region)   

Regarding claim 6, Choi teaches: 
The method of claim 3, further comprising: selecting a subset of feature points associated with the tracking feature based on size, shape, movement characteristics of the feature points associated with the tracking feature; (Choi page 386 Section III A, vector fields of velocity were obtained, high incidence of different velocity were considered boundary regions, See also Section B, the target is chosen as the largest blob with opposed velocity) and 
using the subset of feature points to track the tracking feature.  (Choi, page 386 Section III B,  choosing a pixel blob to represent the target and calculating target velocity with relation to image pixel frame that only includes the target region)

Regarding claim 7, Choi teaches: 

 identifying a background feature of each image frame based on the motion characteristics of the imaging device; (Choi page 386 Section III A, vector fields of velocity were obtained, high incidence of different velocity were considered boundary regions, then outer box was labeled as background and the velocity of the background is calculated)   and
 identifying a tracking feature relative to the background feature.  (Choi page 386 Section III A, vector fields of velocity were obtained, outer box was labeled as background and the velocity of the background is calculated)  

Regarding claim 8, Choi teaches: 
The method of claim 7, wherein identifying the background feature of each image based on the motion characteristics of the imaging device comprises:  -81-Client Ref No. 2015F0129US3 Attorney Docket No. 00203.1225.02US 
identifying feature points that move across the image frames at a speed that is scaled in proportion to a speed of the imaging device to identify the background feature.    (Choi, page 386-387 Section III C, the calculation of the inertial frame then the normalized vector that points the target in the inertial frame)

Regarding claim 9, Choi teaches: 
The method of claim 7, wherein identifying the background feature of each image based on the motion characteristics of the imaging device comprises: 
identifying feature points that move across the image frames at a movement direction that is opposite to a movement direction of the imaging device to identify the background feature. (Choi page 386 Section III A, vector fields of velocity were obtained, high incidence of different velocity were considered boundary regions, then outer box was labeled as background and the velocity of the background is calculated. See also Section III B,  choosing a pixel blob to represent the target and calculating target velocity with relation to image pixel frame that only includes the target region)   

Regarding claim 10, Choi teaches: 
The method of claim 7, wherein identifying the tracking feature relative to the background feature comprises: 
identifying features points that move across the image frames at a speed that is different from a speed of feature points associated with the background feature to identify the tracking feature. (Choi page 386 Section III A, vector fields of velocity were obtained, high incidence of different velocity were considered boundary regions, then outer box was labeled as background and the velocity of the background is calculated. See also Section III B,  choosing a pixel blob to represent the target and calculating target velocity with relation to image pixel frame that only includes the target region)   

Regarding claim 11, Choi teaches: 
The method of claim 7, wherein identifying the tracking feature relative to the background feature comprises:
 identifying features points that move across the image frames at a movement direction that is different from a movement direction of feature points associated with the background feature to identify the tracking feature.  (Choi page 386 Section III A, vector fields of velocity were obtained, high incidence of different velocity were considered boundary regions, then outer box was labeled as background and the velocity of the background is calculated. See also Section III B,  choosing a pixel blob to represent the target and calculating target velocity with relation to image pixel frame that only includes the target region)   

Regarding claim 12, Choi teaches: 
The method of claim 1, wherein the movement characteristics associated with the plurality of pixels comprise at least one of a velocity or an acceleration of each of the plurality of pixels as measured across the plurality of image frames.  (Choi, page 386 Section III B,  choosing a pixel blob to represent the target and calculating target velocity with relation to image pixel frame that only includes the target region)



Regarding claim 13, Choi teaches: 
The method of claim 1, wherein the motion characteristics of the imaging device comprise at least one of an attitude, an instantaneous position, a velocity, or an acceleration of the imaging device.  (Choi page 386 Section III A, vector fields of velocity were obtained, outer box was labeled as background and the velocity of the background is calculated)  

	Regarding claim 14, Choi teaches: 
The method of claim 13, further comprising: determining the instantaneous position of the imaging device using a range-finding and/or locating device.  (Choi, page 387 section IV b, UAV states including attitude angles from UMU outputs and global position and velocity from GPS/INS solutions were recorded)

Regarding claim 15, Choi teaches: 
The method of claim 13, wherein the instantaneous position of the imaging device is determined relative to a physical location of a background feature.  (Choi, page 387 section IV b, UAV states including attitude angles from UMU outputs and global position and velocity from GPS/INS solutions were recorded)

Regarding claim 16, Choi teaches: 
The method of claim 15, further comprises:
 calculating a scaling factor based on the instantaneous position of the imaging device and the physical location of the background feature;  (Choi, page 386-387 Section III C, the calculation of the inertial frame then the normalized vector that points the target in the inertial frame) and 
computing the movement characteristic of each of the plurality of pixels using the motion characteristics of the imaging device and the scaling factor.   (Choi, page 386-387 Section III C, the calculation of the inertial frame then the normalized vector that points the target in the inertial frame)

Regarding claim 17, Choi teaches: 
The method of claim 1, wherein the motion characteristics of the imaging device are determined using an inertial measurement sensor.  (Choi, page 387 section IV b, UAV states including attitude angles from UMU outputs and global position and velocity from GPS/INS solutions were recorded)

Regarding claim 18, Choi teaches: 
An apparatus for supporting visual tracking, the apparatus comprising one or more processors that are, individually or collectively, configured to:  -83-Client Ref No. 2015F0129US3 
Attorney Docket No. 00203.1225.02US receive a plurality of image signals indicative of a plurality of image frames captured by an imaging device over a period of time while the imaging device is in motion, wherein each image frame comprises a plurality of pixels;  (Choi, page 385 Section III, sequential image from video captured from a UAV) 
obtain motion characteristics of the imaging device based on a plurality of motion signals; (Choi page 386 Section III A, vector fields of velocity were obtained, outer box was labeled as background and the velocity of the background is calculated)   and
 analyze the plurality of image signals based on the motion characteristics of the imaging device, so as to compute movement characteristics associated with the plurality of pixels.  (Choi, page 386 Section III B,  choosing a pixel blob to represent the target and calculating target velocity with relation to image pixel frame that only includes the target region)

Regarding claim 19, Choi teaches: 
The apparatus of claim 18, wherein the apparatus is an unmanned aerial vehicle (UAV). (Choi, page 385 Section III, sequential image from video captured from a UAV) 

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Choi, as applied to claim 1 above, in further view of Lin (“A Robust Real-Time Embedded Vision System on an Unmanned Rotocraft for Ground Target Following”). 
Regarding claim 5, Choi fails to teach: 

Lin teaches: 
The method of claim 3, further comprising:
 adjusting movement of the imaging device to position a group of feature points associated with the tracking feature in a target region of a subsequent image frame captured by the imaging device.  (Sun, page 1045 section C, target following control includes pant/tilt/zoom and may following control to keep the target in an optimal location in the image plane)
Before the time of filing, it would have been obvious to add the target following control (as taught by Sun) to the target tracking method (as taught by Choi). The inventions lie in the same field of endeavor of target tracking from an autonomous aerial vehicle. The motivation to combine the references is 

Regarding claim 20, the combination of Choi and Lin teaches: 
A non-transitory computer-readable medium storing instructions that, when executed, cause a computer to perform a method for supporting visual tracking, the method comprising: (Sun, Page 1039 Section C, onboard PC 104 embedded computer)
receiving a plurality of image signals indicative of a plurality of image frames captured by an imaging device over a period of time while the imaging device is in motion, wherein each image frame comprises a plurality of pixels; (Choi, page 385 Section III, sequential image from video captured from a UAV) 
(Choi page 386 Section III A, vector fields of velocity were obtained, outer box was labeled as background and the velocity of the background is calculated)  and 
analyzing the plurality of image signals based on the motion characteristics of the imaging device, so as to compute movement characteristics associated with the plurality of pixels. (Choi, page 386 Section III B,  choosing a pixel blob to represent the target and calculating target velocity with relation to image pixel frame that only includes the target region)
	Before the time of filing it would have been obvious to substitute the UAV of Choi for the UAV of Sun. The inventions lie in the same field of endeavor of target tracking from an unmanned autonomous vehicle. The rationale of the substitution is the simple substitution of one well known unmanned autonomous vehicle for another yielding an unmanned tracking system. 


Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOLLY K DELANEY whose telephone number is (571)272-3589.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on 571-272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Molly Delaney/Examiner, Art Unit 2666